553 F.2d 560
77-1 USTC  P 9339
W. Lawrence OLIVER and Hazel P. Oliver, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 76-1892.
United States Court of Appeals,Eighth Circuit.
Submitted March 16, 1977.Decided April 12, 1977.

W. Lawrence Oliver, Des Moines, Iowa, for appellant.
Carolyn R. Just, Atty., Tax Div., Dept. of Justice, Washington, D. C., for appellee.
Before GIBSON, Chief Judge, and WEBSTER and HENLEY, Circuit Judges.
PER CURIAM.


1
W. Lawrence Oliver and Hazel P. Oliver appeal a judgment of the Tax Court sustaining the Commissioner of Internal Revenue's assessments of deficiencies in their income taxes for 1970 and 1971.  The Tax Court approved the Commissioner's disallowance of a variety of deductions sought by taxpayers and the determination that Lawrence Oliver had understated his gross income in 1971.  After hearing oral argument and carefully reviewing the parties' briefs and the record on appeal, we are convinced that the Tax Court gave full consideration to the taxpayers' contentions and allowed them all deductions which were properly substantiated.  Moreover, because the burden of proof was upon the taxpayers, their failure to offer any evidence to contradict the Commissioner's presumptively correct determination of an understatement of income in 1971 virtually compelled the Tax Court's approval of this determination.  Welch v. Helvering, 290 U.S. 111, 54 S. Ct. 8, 78 L. Ed. 212 (1933); Tax Court Rule of Practice and Procedure 142(a).  Accordingly, we affirm on the basis of the Tax Court's well reasoned opinion.


2
Affirmed.